Citation Nr: 1144232	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  05-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether VA has wrongfully garnished VA disability compensation payments in the amount of $27,664 pursuant to a state court garnishment order.

2.  Entitlement to VA disability compensation benefits during a period from March 1, 1997 through the end of July 2002, during which the Veteran renounced VA benefits in lieu of military retirement pay.



ATTORNEY FOR THE BOARD

T. Mainelli





INTRODUCTION

The Veteran served on active duty from February 1950 to December 1953, from November 1959 to February 1960, and from February 1960 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The RO in Winston-Salem, North Carolina, currently holds jurisdiction over the case.

In a written statement dated October 2008, the Veteran withdrew his request for a hearing before the Board.

In a decision dated March 2009, the Board denied a claim stylized as entitlement to VA disability compensation benefits during a period from March 1, 1997 through the end of July 2002, during which the Veteran renounced VA benefits in lieu of military retirement pay.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated March 2011, the Court determined that the Veteran had properly appealed the issue of whether VA has wrongfully garnished VA disability compensation payments in the amount of $27,664 pursuant to a state court garnishment order.  The Court vacated the Board's decision and remanded the case for consideration of this issue.

In proceedings before the Court, the Secretary argued that the Veteran had abandoned the issue of entitlement to VA disability compensation benefits during a period from March 1, 1997 through the end of July 2002.  The Court did not provide any specific instruction pertaining to that issue.  In the absence of a specific order dismissing that claim, the Board will construe the March 2011 Memorandum Decision to involve the two separate issues listed on the title page.



FINDINGS OF FACT

1.  A November 6, 1991, order by the State of Florida Circuit Court for Hillsborough County, which ordered VA to garnish the Veteran's VA compensation benefits pursuant to its previous Continuing Writ of Garnishment, is valid on its face.

2.  The terms of the Circuit Court for Hillsborough County Continuing Writ of Garnishment called for the Veteran to pay his former spouse 40 percent of his gross military retirement as permanent periodic alimony, as clarified in an April 1990 order.

3.  For the time period from February 1, 1992 to March 1, 1997, VA lawfully garnished 50 percent of the Veteran's monthly VA compensation benefits received in lieu of military retirement pay pursuant to a valid state court garnishment order; this resulted in a total garnishment of $27,664 in VA compensation benefits.

4.  Pursuant to a June 1996 letter from the Veteran requesting to renounce his rights to VA benefits, VA terminated the Veteran's VA compensation benefits effective March 1, 1997. 

5.  After March 1, 1997, the Veteran first submitted an election of VA compensation benefits (other than such that he submitted and withdrew prior to their becoming effective) in July 2002. 

6.  VA awarded VA disability compensation benefits in lieu of his military retired pay, effective August 1, 2002. 


CONCLUSIONS OF LAW

1.  For the time period from February 1, 1992 to March 1, 1997, VA legally garnished VA disability compensation payments in the amount of $27,664 pursuant to a state court garnishment order.  10 U.S.C. §§ 1201, 1408 (1986); 38 U.S.C. § 5305 (1986); 42 U.S.C. §§ 659-662 (1986); Pub. L. No. 104-193, § 362, 110 Stat. 2105, 2242 (1996); Pub. L. No. 105-33, § 5542, 111 Stat. 251, 631 (1997); 38 U.S.C.A. § 7104 (West 2002); 5 C.F.R. §§ 581.103-581.402 (1992-1996); 38 C.F.R. § 19.5 (2011).

2.  There is no legal basis for VA disability compensation benefits during the period from March 1, 1997 through the end of July 2002.  38 U.S.C. §§ 3104(a), 3105 (2002); 38 U.S.C.A. §§ 5110(a), 5304(a)(1), 5305 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.106(a), 3.750 (2002); 38 C.F.R. § 3.400(j), (s) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether VA has wrongfully garnished VA disability 
compensation payments in the amount of $27,664
 pursuant to a state court order

The Veteran has appealed to the Board the issue of whether VA has wrongfully garnished VA disability compensation payments in the amount of $27,664 pursuant to a state court garnishment order.  In his view, VA has had no authority at any point in time to directly pay to his former spouse 50 percent of his monthly VA disability payments received in lieu of retired military pay.  The facts underlying this issue are relatively simple, but the underlying legal issues are particularly complex.

In pertinent part, the Circuit Court for Hillsborough County entered a Final Judgment of Dissolution of Marriage between the Veteran and JR on February 26th, 1986.  Paragraph #3 of the Court order indicated as follows:

The Wife will receive forty per cent (40%) of the Husband's military retirement benefits, at such time in the future that he retires, the first payment to be due on the date he receives his first retirement check, and at that time the Wife's alimony shall terminate and she shall be entitled to the forty per cent (40%) of the Husband's pension as heretofore mentioned in this paragraph.

On April 10, 1987, the District Court of Appeals for the 2nd District of Florida upheld the Judgment of Dissolution of Marriage issued by the Circuit Court for Hillsborough County.  The Veteran did not appeal this decision.

The Veteran was separated from military service due to physical disability, pursuant to 10 U.S.C. § 1201, in August 1988.  In general, this provision authorizes retirement pay to service members deemed unfit for military duties because of permanent physical disability incurred while entitled to basic pay.

By rating action dated December 1988, the RO granted service connection for 10 separate disabilities which resulted in a combined 60 percent VA disability rating effective August 10, 1988.

As a general matter, the provisions of 38 U.S.C.A. § 5305 allow a service member to waive military retired pay in lieu of an equal amount of VA pension or compensation.  The practical effect of such an election results in a reduced tax burden to the former service member as VA compensation benefits are not taxable.  The Veteran does not dispute that he elected to waive his retirement pay in lieu of VA compensation benefits.  See 38 C.F.R. § 3.750(c) (in the absence of a specific statement to the contrary, the filing of an application for VA compensation by a veteran entitled to retirement pay constitutes a waiver of retirement pay).

By order dated January 9, 1989, the Veteran was held in contempt by the Circuit Court for Hillsborough County for failing to pay his alimony.  The Veteran was commanded to pay his former spouse $1,062.57 per month beginning on January 1, 1989.

By rating action dated January 1990, the Veteran was awarded a 70 percent combined VA disability rating effective April 18, 1989.

An April 1990 Circuit Court for Hillsborough County order, entitled "ORDER ON FORMER WIFE'S MOTION FOR CONTEMPT; ORDER DENYING FORMER HUSBAND'S SUPPLEMENTAL COMPLAINT TO MODIFY ALIMONY AND TAXING FORMER WIFE'S ATTORNEY'S FEES AGAINST HUSBAND," clarified the terms of paragraph # 3 of the Final Judgment of Dissolution of Marriage as follows:

The Former Wife is and was, therefore, entitled to an amount equal to forty percent (40%) of the gross military retirement as permanent periodic alimony, to which the Former Husband became entitled, from the date of the Former Husband's retirement from the United States Air Force in August, 1988, through the present time and continuing prospectively until the death of either party or the remarriage of the Former Wife.

On November 16, 1990, the Circuit Court for Hillsborough County issued a final judgment against the Veteran in the amount of $6,698.52 for attorney fees and costs.

On August 2, 1991, the Circuit Court for Hillsborough County issued a Continuing Writ of Garnishment ordering VA to provide certain information, such as whether the Veteran was a VA employee, and ordered VA to withhold $1,502 per month for future alimony on behalf of JR.

By order dated November 6, 1991, the Circuit Court for Hillsborough County ordered VA to garnish the Veteran's VA compensation benefits pursuant to its previous Continuing Writ of Garnishment.

In December 1991, VA notified the Veteran of its intent to withhold a percentage of his compensation benefits, pursuant to the November 6, 1991, state court order effective February 1, 1992.  The Veteran was advised that, pursuant to 5 C.F.R. § 581.402(a) and (b), the maximum garnishment would be 50 percent of his VA compensation received in lieu of retirement pay if he was supporting a spouse.

By letter dated January 13, 1992, the RO notified the Veteran of its determination to honor the state court garnishment order by paying to his former spouse in the amount of 50 percent of his VA compensation received in lieu of retirement pay.  This withholding would continue in effect until notified otherwise by the Court.

VA began to implement the terms of the November 6, 1991, state court garnishment order effective February 1, 1992.  For the time period from February 1, 1992 to March 1, 1997, VA garnished a total of $27,664 of VA compensation benefits.  The Veteran renounced his VA benefits effective March 1, 1997 (which is the subject of a decision below).

As will be discussed below, the RO garnished the Veteran's VA compensation benefits after consulting with VA's General Counsel on its legal obligations in this particular case.  VA's General Counsel has consistently taken the legal position that VA is obligated to honor the state court garnishment order.

Unfortunately, a significant amount of confusion was introduced into this case by a January 2003 VA Regional Counsel opinion which held that the Veteran was entitled to restitution of all VA benefits withheld.  This opinion interpreted the February 1986 Final Judgment of Dissolution of Marriage as automatically terminating the alimony payment when the Veteran's spouse began to receive 40 percent of the Veteran's military retirement pay.  Additionally, it was noted that the laws of the Veteran's current residence, the State of North Carolina, precluded the garnishment of earnings of any kind for the purpose of alimony. 

As a result of the Regional Counsel opinion, the RO informed the Veteran by letter dated August 20, 2003, that his compensation benefits for the time period from February 1, 1992 to March 1, 1997 had been erroneously withheld.  An accounting indicated a reimbursement of $27,664 in VA compensation benefits due and owing to the Veteran.

The Veteran asserts that VA did not reimburse him the $27,664 in VA compensation benefits promised by the RO's August 20, 2003, letter.  The Board can find no pay record that such monies were disbursed to the Veteran.

By letter dated January 6, 2005, VA's Regional Counsel re-reviewed the state court documents and claims folder.  It was determined that VA's General Counsel had directed VA to honor the terms of the state court garnishment order, which directed that the former spouse was entitled to 40 percent of the Veteran's gross military retirement as permanent periodic alimony.

By letter dated January 27, 2005, the RO notified the Veteran of its intent to withhold compensation benefits effective March 2005, based upon a "garnishment order received on January 5, 2005 issued by the State of Florida."  The Board notes that the RO's reference to a "January 5, 2005," court order was erroneous.  This decision was based upon Regional Counsel's re-review of the original court documents discussed above.

In April 2005, VA's Regional Counsel informed the Veteran that VA was obligated to honor the Florida State Court order involving the Continuing Writ of Garnishment.

The Veteran's former spouse died in November 2005, thereby ending the terms of the November 1986 Final Judgment of Dissolution of Marriage.

The Veteran seeks reimbursement of the $27,664 in VA compensation benefits promised by the RO's August 20, 2003, letter.  He also seeks VA compensation benefits for the time period of renounced benefits from March 1, 1997, to July 2002.  He makes several legal arguments as to why VA had no authority to garnish his wages for direct payments to his spouse.  His most direct argument is that federal law expressly prohibited VA from garnishing his VA compensation benefits received in lieu of waived retirement pay "for any reason."  

For this proposition, the Veteran cites to a U.S. Supreme Court decision in Mansell v. Mansell, 490 U.S. 581 (1989), which held that 10 U.S.C. § 1408 precluded state courts from treating as community property military retirement pay that a retiree waived in order to receive veterans' disability compensation.  He argues that the doctrine of stare decisis applies to the facts of this case.  He further argues that, according to the Supremacy Clause and the Pre-Emption Doctrine, VA has no authority under federal statutes to accept and process a garnishment order against a Veteran who retired pursuant to 10 U.S.C. § 1201.  Moreover, the Veteran argues that VA's garnishment actions violated Pub. Law 101-510 and Publ. Law. 99-661 as well as various regulations published by the Office of Personnel Management and Social Security.

The Veteran also believes that VA is bound by various court decisions, such as Murphy v. Murphy, 302 Ark. 157, 787 S.W. 2d 684 (1990) (holding that 10 C.F.R. § 1408 precludes direct payments for alimony for VA disability benefits because these benefits are not within the definition of "disposable" income but otherwise holding that federal law did not preclude garnishment of military retirement designated as disability once alimony is awarded); Fondren v. Fondren, 605 So. 2d 571 (Fla.App. 2 Dist. 1992) (holding that no part of a pension received due to disability can be considered marital property subject to equitable distribution); Allen v. Allen, 650 So. 2d 1019 (Fla.App. 2 Dist. 1994) (holding that federal law did not preclude award of alimony against spouse receiving disability pay nor relieve alimony obligation once alimony awarded); Day v. Day, 574 So. 2d 324 (Fla. 4th DCA), review denied, 589 So. 2d 290 (Fla. 1991) (upholding a trial court determination that considered the former husband's disability benefits when determining whether the former husband had the ability to comply with prior judgments and orders of the court); Arrambide v. Arrambide, Tex. Civ. App. 1980, 601 S.W. 2d 197 (1980) (holding that federal law prohibited an award to former wife of former husband's military disability benefits and, if husband waived military retirement pay for benefits from VA, those benefits would not be divisible); Ex Parte Billeck, 777 So. 2d 105 (2000) (holding that military retirement pay from whatever source, including VA disability, could not properly be considered disposable military retirement pay subject to division or assignment for purposes of satisfying former husband's obligation to pay periodic alimony); and Abernethy v. Fishkin, 699 So. 2d 235 (Fla. 1997) (holding that that, notwithstanding provisions of the Federal Uniformed Services Former Spouses' Protection Act (FUSFSPA) excluding veteran's disability benefits from equitable distribution, the ex-wife was entitled to receive payments equal to amount she was receiving before ex-husband elected veterans' disability benefits).

The Veteran also cites to a December 1997 letter from Congressman Stump, who sponsored FUSFSPA, which summarizes the principle bill features as follows:

* to terminate the property-based portion of payments from retired pay upon the remarriage of the former spouse with continuation of child support payments;
* to require the courts to compute payments to former spouses based upon the rank and longevity at time of divorce not time of retirement;
* to limit the time during which a former spouse could file for division of retired pay to two years after divorce or six months after enactment of the bill;
* to prohibit division of VA disability pay received in lieu of retired pay; and
* to apply to all divorces since June 25, 1981.

Based upon the above, the Veteran argues that the terms of the state court garnishment order are irrelevant as VA has no authority in matters pertaining to garnishment of VA disability compensation benefits received in lieu of retired pay.

Assuming that VA had authority to enforce a garnishment order, the Veteran alternatively argues that VA willfully ignored its duty to review the underlying legality of the state court garnishment terms.  He argues that this order is invalid on its face for the following reasons:

* the order fails to cite any specific federal or state statute as a basis for the garnishment;
* the order violates Florida law defining income available for garnishment as well as state law provisions governing the proper distribution of retirement plans upon dissolution of marriage;
* the state court order considered his receipt of VA disability compensation waived in lieu of retired pay in its determination of "disposable" retired pay or, alternatively, as community property;
* due to the legal deficiencies of the court order, VA was required to ignore the court order pursuant to "5 C.F.R. § 105.305(a)(2)" as it would require the withholding of funds not deemed moneys due from, or payable by, the U.S. as renumeration for employment; and 
* the garnishment involved "property settlement and division of property only."

The Veteran argues that these issues should be decided in the VA administrative forum, as he lacks the financial and legal resources to pursue these issues in state and federal courts.

Finally, even assuming that the state court garnishment order is valid, the Veteran also argues that VA has mis-interpreted the terms of the state court garnishment order.  For example, the Veteran argues that the August 1991 Continuing Writ of Garnishment only ordered VA to garnish "earnings" if the Veteran had a contract of employment with VA.  He also argues that the state court garnishment order does not "specifically and unequivocally" order the VA to directly garnish VA compensation disability benefits for any reason.

As a preliminary matter, the Board must determine its jurisdiction over the issues at hand.  The Board, in its consideration of appeals, is bound by applicable statutes, regulations of the VA, and precedent opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c).  The Board is not bound by Department manuals, circulars, or similar administrative issues.  38 C.F.R. § 19.5.

In 1997, VA's General Counsel issued a precedent opinion which held that the Board does not have jurisdiction to review RO decisions made for purposes of responding to state-issued legal process for garnishment pursuant to the procedures of 42 U.S.C. § 659(a) and its implementing regulations.  VAOPGCPREC 4-97 (Jan. 22, 1997).  It was further held that the Board generally lacks authority over challenges to continuing garnishments insofar that the challenges involve issues as to the validity or interpretation of state-issued legal process.  Id.  The Board may assume jurisdiction to a claim relating to VA garnishment which is not subject to resolution in state garnishment proceedings.

In this particular case, VA's General Counsel has taken the legal position that VA has honored a validly issued state court garnishment order, which mandated garnishment of the Veteran's VA compensation benefits pursuant to the Child Support Enforcement Act (CSEA), 42 U.S.C. § 659-662.  This provision makes certain periodic payments of Federal benefits subject to garnishment for alimony.  VA's General Counsel acknowledges that the CSEA generally exempts VA disability benefits from garnishment, but has determined that an exception exists in this case as the Veteran elected to receive VA compensation in lieu of military pay.  For this proposition, VA's General Counsel cites to former 42 U.S.C. § 662(f)(2) and 5 C.F.R. § 581.103(c)(6)(iv), and the current 42 U.S.C. § 659(h)(1)(A)(ii)(V) and (B)(iii).  VA's General Counsel is of the opinion that the revisions to this statute in August 1996, according to Pub. L. No. 104-193, § 362, 110 Stat. 2105, 2242 (1996) and Pub. L. No. 105-33, § 5542, 111 Stat. 251, 631 (1997), have not changed VA's authority and responsibilities in this case.

VA's General Counsel also acknowledges the provisions of law contained in FUSFSPA, which authorizes state courts to treat the "disposable retired pay" of a retired servicemember as community property upon divorce in accordance with state law.  10 C.F.R. § 1408(c)(1).  It is recognized that a general exception to this general rule exists under 1408(a)(4)(B), which exempts military-retirement pay waived to receive veterans' disability compensation from the definition of "disposable" retired pay.  Citing the Mansell case, VA's General Counsel holds that the Supreme Court interpreted this section as not authorizing state courts from treating military-retirement pay waived in order to receive veterans' disability compensation benefits as property divisible upon divorce.

VA's General Counsel has also determined that 10 U.S.C § 1408(d)(1) of FUSFSPA directs the Secretary of the appropriate department to make payments of a former servicemember's disposable retired pay to satisfy court orders for payment of alimony.  This section, which only applies to the Secretaries of the military departments (and the Secretary of Transportation in the case of the Coast Guard), provides a remedy in addition to that provided under the CSEA in certain alimony cases.  

However, VA's General Counsel has taken the legal position that FUSFSPA does not override the Secretary of VA's obligation under the CSEA to comply with appropriate garnishment orders in the case of VA benefits paid in lieu of waived retirement pay.  Citing to S. Rep. No. 502, 97th Cong., 2d Sess. 20 (1982), reprinted in 1982 U.S.C.C.A.N. 1596, 1615, it is noted that the legislative history of the FUSFSPA indicates that "it is not the intent or purpose" of the FUSFSPA "to deny proper parties the use of the enforcement provisions of [42 U.S.C. § 659."  VA's General Counsel interprets this history as indicating Congress' clear intent that the provisions of FUSFSPA, enacted after the CSEA, were not meant to infringe upon the operations of the earlier statute.

Finally, VA's General Counsel has taken notice of the Supreme Court's holding in Rose v. Rose, 481 U.S. 619 (1987), wherein they carved out a child-support exception to the general prohibition against attachment of veterans' disability benefits contained in section 5301(a) of title 38 (formerly section 3101(1) of title 38).  This decision held that VA's garnishment statute did not preclude a state court from requiring a veteran to utilize disability compensation to satisfy a child-support order once such compensation is received by the veteran.  It is noted that, after this decision, various state court decisions have considered VA compensation in computing alimony.  See generally Riley v. Riley, 571 A.2d 1261 (Md. Ct. Spec. App.), cert. denied, 577 A.2d 50 (Md. 1990); Weberg v. Weberg, 463 N.W. 2d 382 (Wis. Ct. App. 1990).  VA's General Counsel has taken the position that there is no controlling authority which prevents the result at hand.

In August 1998, VA's Acting General Counsel testified to this very issue before the House Committee on Veterans' Affairs.

The record also includes other opinions offered by different entities which, while not binding upon the Board, offer some insight into this matter.  For example, the Veterans Benefits Administration points out that 5 C.F.R. § 581.103(c)(7) specifically states that VA benefit payments in lieu of waived retired pay or waived retainer pay is subject to garnishment.

The Department of the Air Force has taken the position that they have limitations in honoring any court garnishment orders for its members who retired under 10 U.S.C.A. § 1201-1221.

The Office of the Assistant Secretary of Defense has taken the position that the FUSFSPA is not the sole source of authority for enforcing an individual's legal obligation to provide child support or alimony payments.  It is summarized that, while FUSFSPA precludes enforcement of an award of veterans' disability benefits as property, the Defense Financing and Accounting Service (DFAS) is required by 42 U.S.C.A. § 659 to enforce an order directing its payment as child support or alimony.  It is also observed that an amendment to 42 U.S.C.A. § 659 in 1996 specifically intended to allow certain veterans' disability benefits to be awarded as either alimony or child support.

DFAS indicates that DoD policy concerning alimony is based on two federal statutes and their implementing regulations.  Under both statutes, the amount that could be paid to a spouse or former spouse was limited to a percentage of a members disposable retired pay pursuant to 10 U.S.C.A. § 1408(e)(1) and 42 U.S.C.A. § 662(g).  However, it is noted that the treatment of disability retired pay and the calculation of disposable retired pay are different under each statute.  Under FUFSPA in the case of court orders issued after November 14, 1986, the amount of retired pay that is based on disability is protected pursuant to 10 U.S.C.A. § 1408(a)(4)(C).  However, this disability pay was not protected under the garnishment authority of 42 U.S.C.A. § 662(g) et seq.  In fact, the implementing regulation of 5 C.F.R. § 581.103(b)(13) specifically states that disability retired pay was subject to garnishment for support.  DFAS has taken the position that the two separate statutes listed above have their own separate requirements and their own methods of computing disposable retired pay.

Over a period of time spanning more than 2 decades, VA District Counsel and Regional Counsel have offered many different opinions on these issues.  The Board need not reiterate these opinions as they are not binding upon the Board. 

Notably, the record also includes proceedings before the United States Bankruptcy Court for the Northern District of Florida, Pensacola Division, wherein the Veteran attempted to have his garnishment order released on similar arguments presented to the Board.  This Court held that the Veteran's alimony payment constituted "renumeration for employment" which included "disability retired pay" under 42 U.S.C.A. § 662(f) and 5 C.F.R. § 581.102(i).  The Bankruptcy Court further held that FUSFSPA did not preclude the operation of 42 U.S.C.A. §§ 659, 661 and 662 from garnishing all of the Veteran's retirement pay, including compensation received from VA as "waived" retirement pay, to satisfy his legal obligation to make alimony payments.

After review of the entire evidentiary record, the Board finds that, for the time period from February 1, 1992 to March 1, 1997, VA lawfully garnished 50 percent of the Veteran's monthly VA compensation benefits pursuant to a valid state court garnishment order.  As such, VA validly withheld a total amount of $27,664 in VA compensation benefits for this time period.

In so holding, the Board rejects the Veteran's argument that VA had no authority whatsoever to garnish his wages pursuant to a valid state court order.  The Board defers to the opinion of VA's General Counsel that neither the provisions of 10 U.S.C.A. § 1408, or the interpretation of 10 U.S.C.A. § 1408 by the Supreme Court in Mansell, override the authority and intent of the CSEA (the provisions of 42 U.S.C.A. § 662 prior to August 1996 that were redesignated as 42 U.S.C.A. § 659 thereafter) on the facts of this case.  The Board finds no binding precedential authority to the contrary.  The various state court interpretations regarding the scope and intent of 10 U.S.C.A. § 1408 are not binding on VA.

The Board next finds that it has no jurisdiction to review the state court garnishment order for the purpose of determining its underlying legality.  It is the province of state and federal courts, and not VA, to challenge a state court interpretation of applicable law, findings of fact, and the application of the findings of fact to the law at hand.  Notably, the Veteran sought a remedy with a Florida appeals court as well as a federal bankruptcy court.  Those challenges were denied.

With respect to this issue, the Board's jurisdiction is limited to finding that the November 6, 1991, order by the Circuit Court for Hillsborough County, which ordered VA to garnish the Veteran's VA compensation benefits pursuant to its previous Continuing Writ of Garnishment, is valid on its face.  Pursuant to VAOPGCPREC 4-97, the Board lacks the authority to litigate the findings of fact and conclusions of law of this state court decision as requested by the Veteran.

Finally, the Board does find a limited duty to review the proper interpretation of the actual terms of the state court garnishment order.  For example, the Board notes that paragraph # 3 of the original February 1986 Final Judgment of Dissolution of Marriage was not a model of clarity.  These terms were clarified by a modifying order in April 1990 which cannot be misinterpreted - the Veteran's former spouse was awarded 40 percent of gross military retirement as "permanent alimony" ending upon the death or remarriage of JR.  The Board rejects the Veteran's various interpretations to the contrary.

In summary, the Board finds that the Veteran raises various interpretations of law which have no legal merit on the facts of this case.  The appeal on the issue of whether VA has wrongfully garnished VA disability compensation payments in the amount of $27,664 pursuant to a state court garnishment order is denied as a matter of law.

Entitlement to Compensation During a Period
of Renounced Benefits in Lieu of Military Retirement Pay

The Veteran claims entitlement to VA disability compensation benefits for the period from March 1, 1997 through the end of July 2002, during which the Veteran had renounced VA benefits in lieu of military retirement pay.  In part, the Veteran contends that he was forced to renounce his VA compensation for that period because VA did not apply the law properly with respect to garnishment of VA compensation.  The Veteran claims that, if he had not renounced VA benefits in lieu of military retirement pay, VA would have erroneously garnished his VA disability compensation in order to pay alimony to his ex-wife.  He claims that, on the contrary, VA compensation was not legally subject to garnishment for payment of alimony.  The Veteran is not contesting the assigned effective dates delimiting the period in question, or the specific monetary amounts; and the evidence on file does not show otherwise. 

In the section above, the Board has addressed and rejected the Veteran's arguments regarding the lack of legal authority of VA to garnish his VA compensation benefits pursuant to a valid state court garnishment order.  That issue will not be reiterated.  

Nonetheless, the Board will consider the aspects of this claim to the extent that the Veteran argues entitlement to VA compensation benefit payments for the time period between March 1, 1997 to August 1, 2002 due to lack of actual renouncement.  

As reflected above, the VA began to garnish 50 percent of the Veteran's VA disability compensation award effective February 1, 1992.

In a June 1996 letter, the Veteran notified the RO of his request to renounce his rights to VA benefits pursuant to 38 U.S.C.A. § 5306, effective June 1, 1996.  In effect, he submitted a claim renouncing his waiver of retirement pay in lieu of disability compensation.  The Veteran stated that he was aware that he may reinstate that benefit by filing a VA Form 21-651 (Election of Compensation in lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation From Department of Veterans Affairs (38 U.S.C. § 5304(a)-5305)).

In a November 1996 memorandum to the District Counsel, the Atlanta Georgia RO asked for an opinion as to whether the RO could terminate the Veteran's compensation as he requested, given there was an existing garnishment on that compensation.  In other words, the question presented was could the RO terminate the compensation and thereby terminate the garnishment. 

In a February 21, 1997, letter in reply, the VA Regional Counsel stated in that it was their opinion that the right to renounce was absolute, and that there was neither a statutory nor regulatory provision that precluded such action, despite the existing garnishment. 

Following that, in a February 26, 1997 letter, the RO notified the Veteran that the RO accepted the Veteran's renouncement of his disability compensation payment; that his VA compensation benefits had been terminated effective March 1, 1997; and that because of his request to terminate his compensation, his claim for individual unemployability (TDIU) had been dropped. 

In April 1997, the Veteran submitted another TDIU claim.

In a May 1997 letter, VA's Assistant General Counsel notified the Veteran in essence that VA's garnishment of his benefits was pursuant to compliance with a circuit court order of November 1991.

In a June 1997 letter, the RO notified the Veteran that, in connection with his April 1997 claim for TDIU, the Veteran must submit a VA Form 21-651.

In a November 1997 rating decision, the RO awarded the Veteran entitlement to TDIU and entitlement to Chapter 35 Dependents' Educational benefits, both effective from June 14, 1996.  In the December 1997 transmittal letter associated with that decision, the RO notified the Veteran that the RO had not authorized correspondent benefit payment because in his June 1996 letter the Veteran had told the RO he wanted to receive military retirement pay instead of VA compensation.  The RO further notified the Veteran that, if he wished to receive VA benefits in lieu of military retired pay, he had to complete and submit an attached VA Form 21-651. 

In January 1998, the Veteran submitted a completed VA Form 21-651, electing to receive VA compensation in lieu of retired pay.  A February 1998 VA report of contact shows that the Veteran notified the RO that he wanted to receive VA benefits (in lieu of retired pay) only if no garnishment would be paid to his ex-wife.  He requested VA inform him of its decision on that matter. 

In March 1998, the RO notified the Veteran in a letter telling him that under 42 U.S.C.A. § 662(f)(2) and 5 C.F.R. § 581.103(c)(6)(iv), his VA disability compensation can be sent to his ex-wife. 

In an April 1998 memorandum, an officer of VA opined that if the Veteran re-elected VA compensation and waived military retired or retainer pay in order to receive the VA compensation, then the compensation received in lieu of waived military retired or retainer pay was subject to garnishment for alimony or child support.  The VA officer noted that a court order in November 1991 directed compliance until further order of the court, which had not been received.  The VA officer noted the authority for permitting garnishment of VA compensation received in lieu of waived military retired or retainer pay for alimony or child support was 42 U.S.C.A. § 662(f)(2) and 5 C.F.R. § 581.103(c)(7). 

In a May 1998 letter, the RO notified the Veteran that based on the telephone conversation with him in February 1998 - pertaining to the Veteran's request to receive VA benefits (in lieu of retired pay) contingent on VA's non-payment of garnishment - that the RO was taking no further action to waive retired pay in order to receive VA compensation.  The RO further notified the Veteran of the governing legal authority permitting garnishment of VA compensation in this situation. 

In a January 2000 decision, the Board denied the Veteran's claim as to the issue of whether the garnishment of VA service-connected disability compensation is proper if the Veteran elects waiver of retirement pay.  The Veteran essentially argued that VA disability compensation received by election in lieu of retirement pay was not subject to garnishment for alimony obligations.

In that decision, the Board concluded that the RO merely complied with a court order for garnishment from another jurisdiction and had not rendered a decision on that matter, that the Board did not have appellate jurisdiction in that matter, and that the RO simply complied with the Veteran's desire not to elect compensation in lieu of retirement pay if the compensation was to be subject to garnishment - and notified him to that effect (i.e. that per his desire, no action on his election would be taken).  Based on the foregoing, in the January 2000 decision, the Board found that there was no claim properly before the Board for appellate review; and therefore dismissed the case pursuant to 38 U.S.C.A. § 7108. 

Subsequently, in July 2000, the Veteran submitted a VA Form 21-651, in which he elected to receive VA benefits in lieu of retired pay.  Thereby, in an August 2000 letter to the Veteran, the VA Assistant Regional Counsel notified the Veteran of the legal authority for garnishment of VA compensation paid if retired or retainer pay has been waived, for alimony and child support.  In response to that letter, the Veteran sent the RO a letter later that month in which he requested the resumption (election) of VA compensation but informed VA that he would protest any garnishment. 

Subsequently, in an October 2000 letter, the RO notified the Veteran that the RO had taken action on his VA Form 21-651, effective November 1, 2000, thereby reinstating his VA compensation; and that the RO had also reinstated the writ of garnishment in favor of his ex-wife, in accordance with the court order of November 1991. 

Following that, in an October 2000 letter to the RO, the Veteran submitted a notice to renounce VA compensation.  In response, in a November 2000 letter, the RO notified the Veteran that the RO had complied with that request to renounce the Veteran's VA benefits.  Thereby, the requested election did not go into effect. 

In October 2001, the Veteran submitted another VA Form 21-651. 

Once more, in October 2001, VA notified the Veteran that a court ordered garnishment was in place, and that VA would withhold the amount of the garnishment unless the Veteran provided a court order to dissolve the garnishment.  The RO notified the Veteran that he had 60 days to notify VA if he wished to go ahead with his claim to receive compensation and withhold garnishment, or to send a court order to dissolve the garnishment. 

Once more, in December 2001, the Veteran wrote to the RO and requested to withdraw his waiver of retired pay. 

In a letter received by the RO in July 2002, the Veteran requested election of VA compensation in lieu of retired pay.  In an October 2002 letter, the Director of the Office of Communications and Case Management of the Veterans Benefits Administration notified the Veteran that his case was being forwarded to VA Regional Counsel for legal instruction on how to proceed with the Veteran's request.  In this regard, the Director noted that there was a court-ordered garnishment of his military retired pay in effect, and that a Veteran's disability compensation can be garnished to pay child support or alimony pursuant to a court order, if, and only if, the Veteran receives compensation in lieu of an equal amount of military retired pay in accordance with a total or partial retired pay waiver. 

In a January 2003 memorandum, VA Regional Counsel determined that VA improperly withheld service-connected benefits as subject to garnishment, and that VA should return to the Veteran compensation benefits previously withheld by garnishment.  As indicated above, VA Regional Counsel subsequently rescinded this opinion.

In an August 2003 letter, the RO notified the Veteran of its decision, based on the Regional Counsel opinion in the January 2003 memorandum, that the Veteran's compensation benefits had been erroneously withheld.  The RO notified the Veteran that payment of VA benefits would start August 1, 2002, the first day of the month following reelection of compensation benefits.  The RO also notified the Veteran that compensation benefits were not payable for the period from March 1, 1997 to the end of July 2002, because he had renounced his compensation benefits for that period. 

In a January 2005 memorandum to DFAS, the Office of Regional Counsel noted that the Office had reviewed a Final Divorce Decree and a subsequent Continuing Writ of Garnishment issued by the 12th Judicial Circuit in and for Hillsborough County, State of Florida and the Veteran's claims file.  On so doing, the Office concluded that VA must comply with the validly served Order awarding the Veteran's ex-wife permanent alimony of 40 percent of the Veteran's military retirement pay.  The Office noted that the Veteran had waived part of his military retirement pay in lieu of VA disability benefits, and that DFAS was currently withholding 40 percent from the Veteran's military retirement pay in compliance with said Order; and on that basis, VA General Counsel had directed that VA must also withhold 40 percent of the amount waived to be in compliance with said Order.  On that basis, the Office directed DFAS to withhold a cited amount of money from the Veteran's monthly disability compensation in favor of the Veteran's ex-wife. 

In a January 2005 letter, the RO notified the Veteran of its intent to withhold compensation benefits effective March 2005, based on a court garnishment order received January 5, 2005, issued by the State of Florida.  (In a later letter of May 2006, the RO clarified that the January 2005 letter should not have read that the garnishment order was received January 5, 2005, but instead should have stated that the garnishment order was issued on August 2, 1991). 

In an April 2005 letter, the RO notified the Veteran that the RO had determined that the RO erred in their prior decision to terminate the garnishment that was previously in place.  The RO further notified the Veteran that the garnishment order was valid and that the RO must garnish the Veteran's VA compensation benefits in an amount cited. 

In a later April 2005 letter, the Regional Counsel notified the Veteran that the legal issues raised by the Veteran had been addressed by the Office of the General Counsel of VA, which determined that VA was obliged to honor the Florida State court order (Continuing Writ of Garnishment). 

In a December 2005 letter, VA's Assistant General Counsel informed the Veteran of the reasons why it held that garnishment was legal in this case.

Based on the foregoing, the Assistant General Counsel for VA instructed the Veteran that the state court was the proper venue for any challenge to the garnishment order, not VA, which cannot assume jurisdiction - unless the Veteran successfully disputes the garnishment order through proper judicial process, VA is bound to follow the law respecting garnishment of the state from which the garnishment order issued. 

In a February 2006 letter, the RO notified the Veteran of a November 2004 VA General Counsel opinion, stating that the Veteran's remedy is to challenge the garnishment order in the State of Florida court with jurisdiction over the garnishment proceedings; and that VA has no option but to comply with a properly issued state court order directing garnishment of the Veteran's benefits for alimony. 

Any person entitled to VA compensation may renounce his right to that benefit but may not renounce less than all of the component items which together comprise the total amount of the benefit to which the person is entitled nor any fixed monetary amounts less than the full amount of entitlement.  38 C.F.R. § 3.106(a).  The renouncement will not preclude the person from filing a new application for compensation at any future date, and such application will be treated as an original application, and no payments will be made thereon for any period before the date such new application is received by VA.  38 C.F.R. § 3.106(b).

Under the statutes and regulations applicable during the period in question (from March 1, 1997 to August 1, 2002) and when the Veteran submitted his claim, the law prohibited duplication of VA and military retirement benefits.  Essentially, except to the extent that retirement pay is waived under other provisions of law, not more than one award of compensation granted after July 13, 1943 shall be made concurrently to a person based on that person's own service.  See 38 U.S.C. § 3104(a) (2002); 38 U.S.C.A § 5304(a)(1) (West 2002 & Supp. 2005); see also 38 C.F.R. § 3.750(a) (2002). 

The statute further provided that anyone receiving service retirement pay who would be eligible to receive VA compensation if he were not receiving such retired or retirement pay, shall be entitled to receive such compensation upon the filing with the appropriate department a waiver of so much of his retired or retirement pay as is equal in amount to such compensation.  To prevent duplication of payments, the department with which any such waiver is filed shall notify VA of the receipt of such waiver, the amount waived, and the effective date of the reduction in retired or retirement pay.  38 U.S.C. § 3105 (2002); 38 U.S.C.A § 5305 (West 2002 & Supp. 2005).  In the absence of a specific statement to the contrary, the filing of an application for VA compensation by a veteran entitled to retirement pay constitutes a waiver of retirement pay.  38 C.F.R. § 3.750(c).

The regulations add that an officer or enlisted man entitled to retirement pay, as well as VA compensation, may elect which of the benefits he desires to receive, and that an election of retirement pay does not bar him from making a subsequent election of the VA benefit to which he is entitled.  They also dictate that an election filed within a year of the date of notification of entitlement to VA compensation would be considered timely in terms of assigning an effective date (i.e. the effective date of the compensation benefits would be the date the Veteran was found to be entitled to same).  38 C.F.R. § 3.750(b) (2002 and 2005). 

Generally, the assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(j), unless otherwise provided, the effective date of an election of VA compensation benefits is the date of receipt of election, subject to prior payments.  38 C.F.R. § 3.400(j).  Under 38 C.F.R. § 3.400(s), except as provided in 38 C.F.R. § 3.106(c), the effective date of a renouncement is the date of receipt of a new claim.

In this matter, the RO was on notice that the Veteran had been granted TDIU, and that he was entitled to receive compensation at that rate.  The RO was therefore obligated to ascertain whether he desired to receive military retirement or VA compensation, and they clearly initiated the appropriate action following the RO's grant to the Veteran of TDIU. 

To summarize the material facts of this case, as fully discussed above, in a June 1996 letter to the RO, the Veteran requested to renounce his right to VA benefits.  After considering the question of whether the Veteran could renounce VA benefits given there was an existing garnishment order, the RO in February 1997 accepted the renouncement of disability compensation benefits.  Thereby, VA correctly terminated the Veteran's VA benefits, effective March 1, 1997. 

In April 1997, the Veteran submitted a claim for TDIU, which the RO granted in a November 1997 rating decision.  Because of the Veteran's June 1996 letter renouncing VA benefits and the questions regarding the Veteran's desire to avoid garnishment of benefits for alimony, the filing of that claim for TDIU did not constitute a waiver of retirement pay.  See 38 C.F.R. § 3.750(c).  The RO correctly notified the Veteran that, in connection with the April 1997 claim, he must submit a VA Form 651, to waive his retired pay. 

The Veteran later submitted a VA Form 21-651 in January 1998, electing to receive VA compensation in lieu of his retired pay; and in a letter received by VA the following month, he stated that he only wanted to receive VA benefits if no garnishment would be paid to his ex-wife.  In correspondence in March 1998 and May 1998, the RO correctly explained to the Veteran essentially that - because of the Veteran's contingent request due to his desire to avoid garnishment of VA benefits, and cited authority permitting garnishment of VA compensation in this situation - the RO was taking no further action to waive the Veteran's retired pay in order to receive VA compensation.  Thus, no election of VA compensation benefits came into effect even though the Veteran had submitted a claim for TDIU.  Id.

The Veteran subsequently submitted a VA Form 21-651 in July 2000, electing to receive VA benefits in lieu of retired pay.  But after receiving a letter from the RO in October 2000 notifying the Veteran that action on that election, reinstating VA compensation, would become effective November 1, 2000, and also that the writ of garnishment would be reinstated, the Veteran then notified the RO later in October 2000 to renounce VA compensation.  On that basis, VA correctly did not reinstate the Veteran's VA compensation on the intended effective date in November 2000. 

Following that, again the Veteran submitted a VA Form 21-651 in October 2001, electing VA compensation in lieu of retired pay; and again, in December 2001, the Veteran withdrew his election for VA compensation before the election became effective. 

In a July 2002 letter, the Veteran requested election of VA compensation in lieu of retired pay.  After a January 2003 memorandum from a VA Regional Counsel containing an opinion that VA improperly withheld benefits as subject to garnishment, in an August 2003 letter, the RO notified the Veteran that payment of VA benefits - in accordance with the July 2002 election - would start effective August 1, 2002, the first day of the month following election of compensation benefits (after acceptance of the election by VA).  In that August 2003 letter, the RO also stated that compensation benefits were not payable from March 1, 1997 until August 1, 2002, because the Veteran had renounced compensation benefits for that period. 

The Board agrees with the last sentence above.  At no time during the period from March 1, 1997 to August 1, 2002, did the Veteran elect VA compensation in lieu of retired pay, other than at times when he withdrew that request before the election became effective. 

In part, the Veteran essentially maintains that VA erroneously required garnishment against VA compensation for alimony and advised him to that effect; and that as a result, after renouncing his right to VA benefits in June 1996 - which became effective March 1, 1997 - he did not elect VA compensation in lieu of retired pay until his election in July 2002, which resulted in reinstatement of VA benefits, effective August 1, 2002. 

To the extent such advice, contained in various counsel opinions, may have been in error, "erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 S. Ct. 2465, 110 L.Ed.2d 387 (1990).  Furthermore, the bottom line conclusion by VA's General Counsel, as discussed above, is against the Veteran's assertions that VA had no authority whatsoever to garnish his VA compensation received in lieu of military retired pay. 

On another point, during the period from March 1, 1997 to the end of July 2002, when the Veteran was not receiving VA compensation, he was receiving retirement pay.  Under the law applicable during the period in question, duplication of VA and military retirement benefits is prohibited.  Essentially, not more than one award of compensation shall be made concurrent to a person based on that person's own service.  See 38 U.S.C. § 3104(a) (2002); 38 U.S.C.A § 5304(a)(1) (West 2002); see also 38 C.F.R. § 3.750(a) (2002). 

In summary, there is no legal basis upon which to award VA disability compensation benefits during a period from March 1, 1997 through the end of July 2002, a period during which the Veteran had renounced VA benefits in lieu of military retirement pay.  Thus, this aspect of the Veteran's appeal must also be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Because the law, rather than the facts in this case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application. 

The Board notes, however, that at various stages the Veteran has requested a copy of the state order which specifically directs VA to garnish his waived retired pay in lieu of VA compensation for any reason.  He has also requested copies of VA generated documents which specifically identify the authority for its garnishment actions.  Furthermore, the Veteran has requested a copy of a "January 2005" state court order in the possession of VA.

The record reflects that the Veteran was a party to the state court proceedings and has copies of the various documents supporting the garnishment action.  He has also received opinions from VA's General Counsel, District Counsel and Regional Counsel as demonstrated by his many arguments citing to these documents.  The Veteran does not actually assert not having possession of the relevant documents in this case.  Rather, the Veteran is rhetorically challenging VA interpretation of these documents.  Furthermore, by letter dated May 5, 2006, the RO informed the Veteran that a reference to a court garnishment order received on January 5, 2005, was erroneous.

In short, the Board is not aware of any additional evidence which is necessary to either obtain on behalf of the Veteran, or is necessary to provide to the Veteran, in order to decide the legal issues at hand.


ORDER

The claim that VA has wrongfully garnished VA disability compensation payments in the amount of $27,664 pursuant to a state court garnishment order is denied.

The claim of entitlement to VA disability compensation benefits during a period from March 1, 1997 through the end of July 2002, during which the Veteran renounced VA benefits in lieu of military retirement pay, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


